Citation Nr: 0908009	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ on account of impotence due 
to a service-connected low back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to 
July 1946 and from September 1950 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the Veteran's claims for 
a disability rating higher than 40 percent for post-operative 
intervertebral disc syndrome (IVDS, i.e., his low back 
disability), for SMC for loss of use of a creative organ from 
impotence due to his service-connected low back disability, 
and for a TDIU.

In August 2006, the Board issued a decision denying the 
Veteran's claim for a rating higher than 40 percent for his 
low back disability, but granting a separate 20 percent 
rating for associated neurological impairment in his left 
lower extremity.  The Board also remanded his claim for SMC 
for loss of use of a creative organ from impotence due to his 
service-connected low back disability, as well as his claim 
for a TDIU.  

In remanding the SMC claim, the Board instructed the Appeals 
Management Center (AMC) to first adjudicate the Veteran's 
petition to reopen his previously denied claim for service 
connection for impotence, to include as secondary to his 
service-connected low back disability, since this was 
inextricably intertwined with his claim for SMC.  When the 
case was returned to the Board, however, the AMC had neither 
developed nor adjudicated this additional claim.  The Board 
therefore remanded the case again in April 2008 to ensure 
compliance with the directives in the Board's prior August 
2006 remand.  Unfortunately, the AMC has still failed to 
properly notify the Veteran concerning this claim and 
adjudicate it, thereby requiring yet another remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See, too, 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999)



Meanwhile, also in April 2008, the Board determined the 
Veteran was entitled to extra-schedular consideration of a 
TDIU.  The Board then referred this claim, via remand, to the 
Director of Compensation and Pension Service for this 
special consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See also 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

After considering the TDIU claim on remand, in June 2008, the 
Compensation and Pension Service declined to grant this 
benefit on an extra-schedular basis.  So this case is once 
again before the Board for further review, and it has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are IVDS, 
rated as 40-percent disabling, and associated neurological 
impairment of the left lower extremity, rated as 20-percent 
disabling, for a combined 50 percent rating.

2.  The Veteran has two years of college education; his 
employment experience is working full-time for the U.S. 
Postal Service - including as a supervisor, for many years 
until retiring in 1983, and from 1995 to December 2001 as a 
part-time bus driver for a senior citizens center; both jobs 
required more than sedentary activities.  

3.  His service-connected disabilities preclude all forms of 
substantially gainful employment consistent with his level of 
educational and occupational experience.


CONCLUSION OF LAW

The criteria are met for a TDIU on an extra-schedular basis.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is unable to work because of his 
service-connected IVDS and associated neurological impairment 
involving his left lower extremity.  He is therefore seeking 
a TDIU.  After carefully reviewing the record, the Board 
finds that the evidence supports granting this claim on an 
extra-schedular basis.  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a TDIU, the evidence must show (1) a single 
disability rated as 100 percent disabling; or (2) that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
- provided there is one disability ratable at 60 percent or 
more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extra-schedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

In this case, the Veteran's service-connected disabilities 
are post-operative IVDS, rated 40-percent disabling, and the 
associated neurological impairment affecting his left lower 
extremity, rated 20-percent disabling.  So he has a combined 
50 percent rating.  See 38 C.F.R. § 4.25 (the combined 
ratings table).  Therefore, he does not meet the threshold 
minimum rating requirements of § 4.16(a) for a TDIU.

Nevertheless, the Veteran does meet the requirements for a 
TDIU on an 
extra-schedular basis, as the evidence shows that his 
service-connected disabilities, when considered in light of 
his level of education and occupational experience, render 
him incapable of obtaining or retaining substantially gainful 
employment.  See 38 C.F.R. § 4.16(b).



The record shows the Veteran retired from the U.S. Postal 
Service in 1983, after 40 years of full-time employment.  He 
then worked as a part-time bus driver for a senior citizen 
center from October 1995 to December 2001.  On his 
September 2002 TDIU application, VA Form 21-8940, he 
indicated that he had to quit his job at the senior citizen 
center because he no longer had the strength in his back and 
left lower extremity to drive and transport the clients, many 
of whom required assistance with heavy wheelchairs.  Also, in 
a September 2002 letter, the director of the center confirmed 
that "[the Veteran's then] current physical condition 
prohibits his being able to perform the tasks required for 
this position." 

Medical evidence also supports the Veteran's claim that he is 
unable to secure or maintain gainful employment because of 
his service-connected disabilities, in light of his level of 
education and occupational experience.  In a December 2006 VA 
examination report, as well as in an August 2007 addendum 
report, a VA examiner concluded the Veteran's service-
connected disabilities would not preclude him from performing 
sedentary functional activities on a full-time basis.  
However, the examiner went on to conclude the Veteran would 
have difficulty performing more than sedentary functional 
activities.  The examiner explained, for example, that the 
Veteran would not be able to perform the functional duties of 
his most recent occupation as a bus driver (thereby 
confirming the director's conclusion), as operating the bus 
required full use of both lower extremities, and since the 
Veteran would not be able to assist the seniors confined to 
wheelchairs.  The examiner also explained that the Veteran 
would not be able to perform the duties required at his 
former job as a postal worker, as that job required a lot of 
walking.  So, in essence, this examiner ultimately determined 
the Veteran's service-connected disabilities preclude him 
from performing the only two jobs he has had since his 
discharge from the military in 1952.  And although he 
apparently is still able to work at a sedentary job, as the 
VA examiner and Compensation and Pension Service concluded, 
there is no indication he has had any prior training or 
experience required to obtain - much less maintain, that 
type of job.  Furthermore, even were he to obtain such a 
sedentary job, it could not be offered merely to accommodate 
his service-connected disabilities since that is marginal 
employment, not employment that is substantially gainful.  38 
C.F.R. § 4.18.  See also Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

Indeed, it is worth reiterating that VA regulation 
specifically provides that, if the Veteran is unemployable by 
reason of his service-connected disabilities, occupational 
background, and other related factors, an extra-schedular 
total rating may be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).  And such 
is the case here.

The Court held that the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, and that the correct course of action for the 
Board, where it finds that an extra-schedular rating is 
warranted, is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) [and 
4.16(b)].  See also VAOGCPREC 6-96 (concluding the Board 
would have jurisdiction to consider the issue of entitlement 
to an extra-schedular rating if raised in connection with an 
increased rating claim, but that the Board should remand the 
issue if it is determined that further action by the RO is 
necessary); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(declining to overrule the holding in Floyd as to the initial 
assignment of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1)).

Thus, since the Board is precluded from assigning a TDIU on 
an extra-schedular basis in the first instance, the case was 
referred to the Director of the Compensation and Pension 
Service to determine whether a TDIU is warranted on an extra-
schedular basis.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 
(1996).  And, as already alluded to, in a June 2008 opinion 
the Director of the Compensation and Pension Service 
concluded that entitlement to a TDUI on an extra-schedular 
basis is not in order.  The Board, however, is not bound by 
this opinion, particularly since it is granting the claim.



For these reasons and bases, the Board finds the Veteran 
meets the requirements for a TDIU on an extra-schedular 
basis.  And in light of the favorable outcome, there is no 
need to discuss whether VA has satisfied its duties to notify 
and assist him with his claim pursuant to the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq.


ORDER

The claim for a TDIU is granted on an extra-schedular basis, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

The Veteran also believes he is entitled to SMC for loss of 
use of a creative organ on account of impotence due to his 
service-connected low back disability.   The Board previously 
remanded this claim in August 2006 and again in April 2008, 
but since the AMC failed to comply - even substantially, 
with the directives of both remands, this claim must be 
remanded yet again.  See Stegall v. West, 11 Vet. App. 268 
(1998) (the Veteran is entitled, as a matter of law, to 
compliance with remand directives).  See, too, Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (clarifying that 
substantial compliance is all that is required).

Both prior remands explained that, in an April 1971 rating 
decision, the RO denied the Veteran's original claim for 
service connection for prostatitis with impotence, including 
as secondary to his service-connected low back disability.  
After he filed a timely notice of disagreement (NOD), the RO 
sent him a statement of the case (SOC) the following month.  
But the Veteran failed to perfect his appeal to the Board by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  So the RO's April 1971 decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2008).

This, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2008).

In September 2002, the Veteran's representative raised the 
issue of entitlement to compensation for loss of use of a 
creative organ secondary to the Veteran's low back 
disability.  The RO adjudicated this issue as a claim for SMC 
for loss of use of a creative organ (under 38 U.S.C.A. § 
1114(k)) - which is a legitimate interpretation of the 
Veteran's claim in the context of how it was filed.  Since 
then, however, the representative has indicated that what the 
Veteran actually wants is service connection for impotence 
secondary to his service-connected low back disability, not 
SMC.  See 38 C.F.R. § 3.310(a) and (b) (2008).  So this 
question must be considered along with his already pending 
claim for SMC for the same claimed condition.  However, since 
there is already a prior denial of service connection for 
impotence, the appropriate characterization of this claim is 
whether there is new and material evidence to reopen it since 
the final and binding April 1971 rating decision.  
38 C.F.R. § 3.156(a).

Hence, the Veteran's petition to reopen the previously denied 
claim for service connection for impotence, to include as 
secondary to his service-connected low back disability, must 
be referred to the RO for appropriate development and 
consideration.  Moreover, inasmuch as the eventual 
determination on his petition to reopen may have a 
significant impact upon the resolution of his claim already 
on appeal for SMC for loss of use of a creative organ on 
account of impotence secondary to his low back disability, 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  As a result, the petition to reopen that is being 
referred for RO adjudication must be considered together with 
the claim for SMC to avoid piecemeal adjudication of these 
issues with common parameters.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  

The RO/AMC attempted do this, but incorrectly identified the 
March 2003 rating decision as the final and binding decision 
- instead of the April 1971 rating decision.  The July 2008 
notification letter is also deficient since it erroneously 
notified the Veteran that new and material evidence is needed 
since the March 2003 rating decision, when in fact the prior 
April 1971 decision is the final and binding decision and, 
therefore, starting point for determining whether there is 
new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Another remand is therefore required.  See Stegall, 
supra.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Conduct appropriate development and 
adjudicative action necessary to resolve 
the Veteran's appeal, including 
adjudicating in the first instance his 
petition to reopen the previously denied 
claim for service connection for 
impotence, including as secondary to his 
service-connected low back disability, 
using the April 1971 rating decision (not 
the March 2003 rating decision) as the 
last final and binding denial of this 
claim.  This development must include 
sending the Veteran a letter that 
complies with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In particular, the letter should notify 
him of the reason(s) for the previous 
denial of the claim in April 1971; (2) of 
the type new and material evidence and 
information necessary to reopen the 
claim; and (3) of what specific evidence 
is required to substantiate the elements 
needed to grant the underlying claim.  
See, too, VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006) (wherein VA's Office of 
General Counsel issued informal guidance 
interpreting Kent as requiring the notice 
to specifically identify the kind of 
evidence that would overcome the prior 
deficiency rather than simply stating the 
evidence must relate to the stated basis 
of the prior denial).

2.  If the additional petition to reopen 
the claim for service connection for 
impotence is denied, then the Veteran 
will have to perfect an appeal to the 
Board concerning this additional claim to 
obtain appellate review.  Otherwise, the 
Board will not have jurisdiction to 
consider this claim.  See 38 C.F.R. § 
20.200 (2008).

3.  Also, readjudicate the claim 
remaining on appeal for SMC for loss of 
use of a creative organ on account of 
impotence due to the service-connected 
low back disability, with due 
consideration to the outcome of the 
adjudication of the Veteran's petition to 
reopen.  

4.  If the claim for SMC for loss of use 
of a creative organ on account of 
impotence due to the service-connected 
low back disability is not granted to the 
Veteran's satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.  


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


